Order entered February 7, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01143-CV

                            LAKEITH AMIR-SHARIF, Appellant

                                               V.

                    QUICK TRIP CORPORATION, ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-09-13818-E

                                           ORDER
       The Court has before it appellant’s January 25, 2013 motion for a copy of the

supplemental reporter’s record. The Court GRANTS the motion and DIRECTS the Clerk of the

Court to send appellant a copy of the supplemental reporter’s record filed on January 19, 2013.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE